Opinion by
Morrison, J.,
It is alleged in the plaintiff's statement of claim, that the goods for the price of which this action was brought were sold and delivered under an oral order from defendants to the plaintiff, and that this order was followed by-written confirmation from plaintiff to defendants, setting forth the terms of sale, which confirmation was signed by defendants in signification of their assent thereto. These allegations are supported by the copy of the confirmation attached to the statement of claim, and are not denied in the affidavit of defense. This confirmation contains these clauses: that goods cannot be returned except by written consent of the seller; that cancellation of orders can only be made for breach of contract, and then only within five days after delivery of goods; that the purchaser is not entitled to allowance for defects unless claimed within ten days after delivery. This contract was one which the parties were capable of making, and is entirely reasonable. Nor does the affidavit of defense allege fraud or mistake or other cause for invalidating it. As no claim was made for allowance for defects within ten days, and no attempt was made to cancel within five days, after delivery, the plaintiff was entitled to judgment unless the condition was waived. The dates of delivery were October 13 and October 16, 1909. The supplemental affidavit sets up, as a reason why the defendants did not put the goods in storage until November 20, 1909, that the defendants received two letters from the plaintiff, dated respectively November 2 and November 15, 1909, copies of which are set forth in the affidavit. These show that the plaintiff examined the goods pursuant to notice from the defendants that they were imperfect, but it does not appear that this request for examination, or that the examination itself, was made before the time limit expired. If the fact were such it could easily have been alleged. *299Mere silence or investigation, or even negotiation, after the time limit had expired, would not constitute a waiver by the plaintiff of noncompliance by the defendants with the provisions of the contract as to the time limit: Gould v. Dwelling House Ins. Co., 134 Pa. 570. We recognize the well settled rule that the action of the court in refusing judgment for want of a sufficient affidavit of defense will not be reversed in doubtful cases. But it seems to us that the question presented here is purely one of law, and that, if the defendants could prove on the trial every material allegation of their affidavit of defense, the court would be bound to declare, as matter of law, that no valid defense was shown.
The order refusing judgment for want of a sufficient affidavit of defense is reversed and the record is remitted with directions to the court below to grant judgment in favor of the plaintiff for the amount of its claim, unless other legal or equitable reasons shall appear why the same should not be done. Costs of this appeal to be paid by defendants.